Citation Nr: 1537059	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to included adjustment disorder, depressive disorder and intermitted explosive disorder (claimed as depression and anxiety).

5.  Entitlement to a compensable disability evaluation for Boxer's fracture, right fifth metacarpal.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1984.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for an adjustment disorder, depressive disorder and intermitted explosive disorder more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes additional evidence was added to the record after issuance of the April 2014 supplemental statement of the case.  Pursuant to newly revised 38 U.S.C.A. § 7105 (e)(1), there is an automatic waiver of initial consideration of such evidence by the agency of original jurisdiction (AOJ) unless the Veteran requests otherwise.  There is no indication that the Veteran requested initial review of the new evidence by the AOJ, thus a remand is not necessary for this purpose. 

In May 2015, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

The issues of entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  Entitlement to TDIU is also addressed in the remand portion below.


FINDINGS OF FACT

1.  In a June 2001 rating decision VA denied entitlement to service connection for a left hip disorder.

2.  The evidence received since the final June 2001 rating decision is cumulative in nature and duplicative of the evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left hip disorder.

3.  The Veteran has not been diagnosed with a right hip disorder at any point during the appeal period. 

4.  The Veteran is right hand dominant and is in receipt of the highest rating available for his Boxer's fracture of the right fifth metacarpal under any potentially applicable Diagnostic Code.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the June 2001 rating decision to reopen the claim of entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A right hip disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  The criteria for an initial compensable evaluation for Boxer's fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5299-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim in April 2009 and August 2009 letters.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records as necessary.  The Veteran was afforded a pertinent VA examination in April 2009 for his Boxer's fracture of the right fifth metacarpal.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  He was provided the opportunity to present pertinent evidence and testimony at a May 2015 hearing.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for a right hip disorder.  The Board, however, finds that no such examination is required in this case, as there is no competent evidence of a current right hip disorder.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Claim to Reopen

The Veteran was denied entitlement to service connection for a "left hip condition as secondary to residuals left knee injury with ligamentous strain, status post medial plica release and lateral release" in a June 2001 rating decision.  Although he expressed disagreement with the decision, he did not submit a timely substantive appeal to the Board, thus his appeal was not perfected and the decision became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).  As such, the Board must determine whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the final June 2001 rating decision, VA determined there was no current evidence of a left hip disorder based on a review of the record and findings from an April 2001 VA examination report.  

Since the June 2001 rating decision, additional VA treatment records have been added to the record showing intermittent complaints of hip pain.  The Veteran has not submitted any new evidence not previously of record that demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Specifically, no new evidence has been received that suggests the Veteran has a current left hip disorder related to his military service, or a service-connected disability.  As such, the claim of entitlement to service connection for a left hip disorder cannot be reopened.

Right Hip Disorder

The Veteran contends he has a right hip disorder that is secondary to his service-connected left knee disorder.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board is unable to grant service connection for a right hip disorder as there is no evidence of a current disability.

Here, a review of VA medical records shows intermittent complaints of hip pain, however, there is no indication of a diagnosed right hip disorder.  See January 2001 and April 2001 VA treatment notes.

In considering the Veteran's own statements as to his right hip, while he is competent to testify about observable symptomatology, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a right hip disorder.  Furthermore, he has provided no contemporaneous medical evidence to support a current diagnosed right hip disorder.  As such, the Board assigns a low probative value to his contentions.  

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a right hip disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Boxer's Fracture, Right Fifth Metacarpal

The Veteran seeks a compensable disability evaluation for his service-connected Boxer's fracture on the right fifth metacarpal.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's Boxer's fracture on his right fifth metacarpal is currently rated as noncompensable under Diagnostic Code 5299-5230.  Under Diagnostic Code 5230, any limitation of motion of the ring or little finger is assigned a noncompensable evaluation.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5227, a noncompensable evaluation is also assigned for unfavorable or favorable ankylosis of the ring or little finger.  A note to Diagnostic Code 5227 states that VA may also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  A 10 percent evaluation is assigned for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

At an April 2009 VA examination, the Veteran reported a history of overall decrease in strength and dexterity of the right hand, and flare-ups involving the metacarpal and phalangeal joints of the right ring finger.  Physical exam of right little finger revealed no objective evidence of pain on active range of motion and no limitation of motion.  There was also no objective evidence of pain after repetitive motion and no additional limitation of motion.  There was no evidence of amputation, ankylosis, or deformity of any digit.  X-rays showed "[p]ossibility of the prior boxer's fracture fifth digit" and "[e]xtostosis radial side third and fourth digits proximal phalanx distally."  His remaining right fingers exhibited no limitation of motion and no additional limitation after repetitive motion.

The record contained no other objective examination of the Veteran's right little finger.

After reviewing the evidence of records, the Board notes the Veteran is already in receipt of the highest rating available under all applicable Diagnostic Codes for the right little finger.  There was no evidence of limitation of motion, amputation, ankylosis, or deformity of any digit.  

In considering the Veteran's lay contentions, while he is competent to discuss his observable symptoms of pain, the Board finds an objective examination is more probative in measuring the degree of any impairment to his right little finger.  

Furthermore, the evidence of record does not suggest the Veteran experienced any additional functional impairment on repetitive testing during examination.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this instance, while the Board acknowledges the Veteran's contention of painful motion, the rating criteria already contemplates painful motion and awards no compensation for any limitation of motion for the little finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's Boxer's fracture of the right fifth metacarpal, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Extraschedular Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's Boxer's fracture of the right fifth metacarpal, which is primarily productive of pain.

The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disability.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged marked interference with employment or frequent periods of hospitalization in relation to the disability and such is not shown in the evidence of record.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disability and referral for extraschedular consideration is not warranted.

Finally, the Board notes the issue of entitlement to TDIU is address in the remand portion of this decision.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left hip disorder, and the claim to reopen is denied.  

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disorder, is denied.

Entitlement to a compensable disability evaluation for Boxer's fracture, right fifth metacarpal is denied.



REMAND

Additional evidentiary development is required before the remaining claims can be properly adjudicated. 

The Veteran contends he has a left shoulder disorder related to his active duty service.  Service treatment records show he sought treatment for a lump on his left shoulder in October 1979.  Post-separation from service, his left shoulder pathology have included brachial plexus impingement (See August 1999 VA treatment note); rotator cuff tendonitis (See May 2000 VA magnetic resonance imaging findings); degenerative joint disease (See November 2005 VA treatment note); and a left shoulder arthroscopy repair (See March 2006 VA treatment note).  Although he was afforded a VA examination in July 2006, the examiner provided no opinion as to the etiology of any current left shoulder disorder.  As such, the Board finds a new VA examination is warranted to assess the nature and etiology of any current left shoulder disorder.

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder.  He attended a VA psychiatric evaluation in September 2009, however, the Board is unable to rely on this examination report because the etiology opinion appears to be speculative in nature.  As such, it is unclear whether the Veteran's diagnosed psychiatric disorders are the result of, or aggravated by his service-connected disabilities.  Thus, a clarifying addendum is warranted on remand.

The Board notes the Veteran does not currently meet the schedular requirements for entitlement to TDIU.  Since his remaining service connection claims have been remanded for additional development, the Board finds an ultimate determination as to his eligibility for TDIU cannot be determined at this time.  As such, the matter must be remanded to the RO until the adjudication of his pending service connection claims.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  Follow proper notification procedures.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any left shoulder disorder.  The examiner is to be provided access to the Veteran's electronic records and the examination report should indicate such records were reviewed.

After examining the Veteran and reviewing the record, the examiner is to 

(a)  Diagnose any left shoulder disorder which may be clinically present.

(b)  For each diagnosed left shoulder disorder, address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to his active duty service.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

3.  Refer the Veteran's September 2009 VA psychiatric evaluation to a VA psychologist or psychiatrist for an addendum opinion.  The examiner is to be provided access to the Veteran's electronic records and the addendum report should indicate such records were reviewed.

After examining the Veteran and reviewing the record, the examiner is to respond to the following: 

As to each diagnosed psychiatric disorder, address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder:
 
(a)  Is caused by his any of service-connected disabilities, to include his pending service connection claim for a left shoulder disorder.  If so, specifically identify which disabilities caused his psychiatric disorder; OR 
 
(b)  Is chronically worsened (aggravated) by his service-connected disabilities, to include his pending service connection claim for a left shoulder disorder.  Again, specify which disabilities aggravate his psychiatric disorders; OR
 
(c)  Is otherwise related to his period of active service.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

If the examiner is unable to provide an opinion without conducting a new examination of the Veteran, then the Veteran should be contacted and scheduled for a new psychiatric evaluation.

4.  After the aforementioned has been completed, readjudicate the pending matters and reconsider the Veteran's claim for TDIU.  If any benefit sought remains denied, furnished a Supplemental Statement of the Case to the Veteran and his representative and provide a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


